SUBLEASE

          THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of
March 30, 2001, and is made by and between CYGNUS, INC.,a Delaware corporation
(“Sublandlord”), and MAXYGEN, INC., a Delaware corporation (“Subtenant”). 
Sublandlord and Subtenant hereby agree as follows:

          1.       Recitals:  This Sublease is made with reference to the fact
that Seaport Center Venture Phase I, a California General Partnership, as
landlord, and Sublandlord, as tenant, are parties to that certain Lease dated
September 27, 1988 (“Original Lease”), and all Schedules, Riders (including
Rider No. 1 to Seaport Center Standard Lease) and Exhibits thereto, as such
Lease has been amended by amendments dated May 15, 1992 (“First Amendment”),
August 8, 1992 (“Second Amendment”) and June 9, 1998 (“Third Amendment”) (herein
collectively referred to as the “Master Lease”), with respect to those certain
“Premises” leased by Sublandlord as described in the Master Lease (herein
referred to as the “Premises”), which Premises constitute 32,038 square feet of
space consisting of two (2) buildings commonly known as 701 Galveston Street and
501 Chesapeake Drive, Redwood City, California, as more particularly described
in the Master Lease (collectively referred to as the “Buildings” and
individually referred to as a “Building”). Metropolitan Life Insurance Company,
a New York corporation (“Master Landlord”), is a successor-in-interest to
Seaport Venture Phase I and is currently the landlord under the Master Lease.  A
copy of the Master Lease is attached hereto as Exhibit “A” and Subtenant
acknowledges receipt thereof.  Capitalized terms used and not defined herein
shall have the meaning ascribed to them in the Master Lease, whether or not such
term is expressly incorporated herein pursuant to Section 18(a) of this
Sublease.

          2.       Subleased Premises:  Subject to the terms and conditions of
this Sublease, Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, a portion of the Premises agreed by the parties to
be approximately 11,158 rentable square feet in the Building (the “501
Building”) commonly known as 501 Chesapeake Drive, Redwood City, California
(whether or not actually 11,158 rentable square feet) as more particularly
described on Exhibit “B” attached hereto and incorporated herein by reference
(the “Subleased Premises”).

          3.       Term:

                    (a)     Term; Early Access:  The term (the “Term”) of this
Sublease shall be for the period commencing on the later of (a) May 1, 2001 or
(b) the date of Master Landlord’s written consent to this Sublease (the
“Sublease Commencement Date”) and ending December 10, 2003, unless this Sublease
is sooner terminated pursuant to its terms or the Master Lease is sooner
terminated for any reason (the “Expiration Date”).  Subtenant shall have the
right of access to the Subleased Premises during business hours, subject to all
of the provisions of this Sublease other than payment of Rent (as defined in
Paragraph 4(a) below), at any time between the date of Master Landlord’s written
consent to this Sublease and the Sublease Commencement Date solely for the
purposes of performing measurements and space planning, but not for any
construction of alterations, provided that Subtenant shall give Sublandlord
reasonable notice in advance of accessing the Subleased Premises and shall not
interfere with the activities of Sublandlord within the Subleased Premises or
the activities of any tenant or other occupant of the 501 Building.

                    (b)     Delay in Delivery and Acceptance; Termination:  This
Sublease shall not be void or voidable nor shall Sublandlord be liable to
Subtenant for any loss or damage by reason of delay in the Sublease Commencement
Date or delay in Sublandlord delivering possession of the Subleased Premises to
Subtenant for any reason whatsoever; provided, however, that Rent shall abate
until Sublandlord delivers possession of the Subleased Premises to Subtenant and
Subtenant shall have the right to terminate this Sublease by written notice to
Sublandlord if Sublandlord does not deliver possession of the Subleased Premises
within five (5) days after the Sublease Commencement Date.  If Subtenant
delivers such written notice of termination to Sublandlord within ten (10) days
after the expiration of said five (5) day period, neither Sublandlord nor
Subtenant shall have any further liability or obligation to the other under or
by reason of this Sublease except that Sublandlord shall return to Subtenant any
prepaid Base Rent and Security Deposit received by Sublandlord.  Subtenant has
fully inspected the Subleased Premises and is satisfied with the condition
thereof.  Subtenant’s taking possession of the Subleased Premises shall be
conclusive evidence that the Subleased Premises were in good order and
satisfactory condition when Subtenant took possession.

          4.       Rent:

                    (a)     Base Rent:  Commencing on the Sublease Commencement
Date and continuing on the first (1st) day of each calendar month throughout the
Term, Subtenant shall pay to Sublandlord base rent for the Subleased Premises in
monthly installments of Thirty Six Thousand Eight Hundred Twenty One Dollars and
40/100ths Dollars ($36,821.40) (“Base Rent”); provided, however, that Subtenant
shall not be required to pay the installment of Base Rent due for the first full
calendar month of the Term.  Base Rent, Additional Rent (as defined in Section
4(b) below) and any other charge or sum payable by Subtenant pursuant to this
Sublease are collectively hereinafter referred to as “Rent”.  Base Rent shall be
paid in advance on the Sublease Commencement Date and thereafter on or before
the first (1st) day of each month during the Term.  Rent for any period during
the Term which is for less than one (1) full calendar month shall be a pro rata
portion of the monthly installment based on a thirty (30) day month.  Rent shall
be payable without notice or demand and without any deduction, offset,
counterclaim, or abatement, in lawful money of the United States of America. 
Rent shall be paid directly to Sublandlord at Cygnus, Inc., 400 Penobscot Drive,
Redwood City, California 94063, Attn: Finance Department, or such other address
as may be designated in writing by Sublandlord.

                    (b)     Additional Rent:  Commencing on the Sublease
Commencement Date and continuing throughout the Term, Subtenant shall pay to
Sublandlord as additional rent (“Additional Rent”):

                              (1)     The following percentages (“Subtenant’s
Share”) of the Operating Expenses (as defined below) payable by Sublandlord
pursuant to the Master Lease:

 

Type of Expense

--------------------------------------------------------------------------------

Subtenant’s Share

--------------------------------------------------------------------------------

Building Operating Expenses for 501 Building 100% Project Operating Expenses
34.8% Phase Operating Expenses 34.8%

 

                              (2)     Thirty four and eight-tenths percent
(34.8%) of all Utilities (as defined below) payable by Sublandlord with respect
to the Project and Phase I, plus one hundred percent (100%) of the Utilities, if
any, payable by Sublandlord with respect to the 501 Building.

                    (c)     Definition of Operating Expenses and Utilities:  As
used in this Sublease, Operating Expenses shall mean those “operating expenses”
(including, without limitation, “Building Operating Expenses”, “Project
Operating Expenses”, and “Phase Operating Expenses”) as defined and described in
Paragraph 7 of the Original Lease and Section 6 of the Third Amendment;
provided, however, that Operating Expenses shall not include any Building
Operating Expenses (as defined in Section 6(v) of the Third Amendment)
attributable to any specific Building other than the 501 Building (unless they
constitute Phase Operating Expenses).  As used in this Sublease, Utilities shall
mean the “utilities” as defined and described in Paragraph 8 of the Original
Lease, Section 6(c) of the Second Amendment and Section 7 of the Third
Amendment; provided, however, that Utilities shall not include any utilities
separately metered to the Subleased Premises or any utilities attributable to
any specific Building other than the 501 Building (unless they constitute Phase
Operating Expenses).

                    (d)     Operating Expenses Based on Master Landlord
Statements:  Notwithstanding Sections 4(b) or (c) above, the parties acknowledge
that Master Landlord currently bills Sublandlord for Operating Expenses on a
lump sum basis (i.e., without itemizing the Operating Expenses). 
Notwithstanding anything to the contrary in Sections 4(b) or (c) above, the
parties agree that so long as the Master Landlord bills Sublandlord on a lump
sum basis, Subtenant shall pay to Sublandlord as Additional Rent thirty four and
eight-tenths percent (34.8%) of the amount for Operating Expenses shown on the
billing statement received by Sublandlord from Master Landlord, subject to
annual adjustments necessitated by the annual reconciliation of operating
expenses by Master Landlord pursuant to the Master Lease. Sublandlord and
Subtenant agree that should Master Landlord at any time during Term of this
Sublease provide Sublandlord with a breakdown of the Operating Expenses that
specifically allocates such expenses to Building Operating Expenses, Project
Operating Expenses or Phase Operating Expenses or a breakdown of the Utilities
that specifically allocates such Utilities to Building Utilities, Project
Utilities, or Phase Utilities, then Subtenant shall pay Subtenant’s Share of
such Operating Expenses or Utilities as provided in Sections 4(b) and 4(c) above
and, to the extent that such breakdown covers Operating Expenses or Utilities
previously paid by Subtenant to Sublandlord, the parties shall credit or debit
Subtenant for any over- or underpayment of Subtenant’s Share. Subtenant shall
promptly pay to Sublandlord any sums so debited to Subtenant.

                    (e)     Payment of Additional Rent:  Subtenant shall pay
Sublandlord all items of Additional Rent not later than the later to occur of
(a) five (5) days before the date the analogous item of Additional Rent is due
under the Master Lease or (b) five (5) days after Sublandlord’s delivery of
written demand therefor to Subtenant.  Notwithstanding anything to the contrary
in this Sublease, Subtenant shall not be required to pay (i) any Additional Rent
that is fairly allocable to any period of time prior to the Sublease
Commencement Date or (ii) late charges or penalties payable to Master Landlord
as a result of a default by Sublandlord of any of its obligations under the
Master Lease (except to the extent such default is the result of a default by
Subtenant of any of its obligations under this Sublease).

          5.       Security Deposit:  Upon execution hereof, Subtenant shall
deposit with Sublandlord the sum of Thirty Six Thousand Eight Hundred Twenty One
and 40/100ths Dollars ($36,821.40) (the “Security Deposit”), in cash, as
security for the performance by Subtenant of the terms and conditions of this
Sublease.  If Subtenant fails to pay Rent or other charges due under this
Sublease or otherwise defaults beyond applicable notice and cure periods with
respect to any provision of this Sublease, then Sublandlord may draw upon, use,
apply or retain all or any portion of the Security Deposit for the payment of
any Rent or other charge or obligation in default, for the payment of any other
sum which Sublandlord has become obligated to pay by reason of Subtenant’s
default, or to compensate Sublandlord for any loss or damage which Sublandlord
has suffered by reason of Subtenant’s default (including, without limitation,
damage to the Subleased Premises).  If Sublandlord so uses or applies all or any
portion of the Security Deposit, then Subtenant, within ten (10) days after
demand by Sublandlord therefor, shall deposit cash with Sublandlord in the
amount required to restore the Security Deposit to the full amount stated
above.  Sublandlord may commingle the Security Deposit with its own funds and
Subtenant shall not be entitled to interest on the Security Deposit.  Upon the
expiration or earlier termination of this Sublease and Subtenant’s vacation of
the Subleased Premises, Sublandlord shall return to Subtenant so much of the
Security Deposit as has not been applied by Sublandlord pursuant to this
paragraph or which is not otherwise required to cure Subtenant’s defaults.

          6.       Holdover: Subtenant acknowledges that it is critical that
Subtenant surrender the Subleased Premises on or before the Expiration Date in
accordance with the terms of this Sublease.  Accordingly, Subtenant shall
indemnify, defend and hold harmless Sublandlord from and against any and all
losses, costs, claims, liabilities and damages resulting from Subtenant’s
failure to surrender the Subleased Premises on the Expiration Date in the
condition required under the terms of this Sublease (including, without
limitation, any and all liability or damages sustained by Sublandlord as a
result of a holdover of the Subleased Premises by Sublandlord occasioned by the
holdover of the Subleased Premises by Subtenant).  The foregoing indemnity shall
survive the expiration or sooner termination of this Sublease. Subtenant has no
right to retain possession of the Subleased Premises or any part thereof beyond
the Expiration Date or sooner termination of this Sublease.  If Subtenant
remains in possession of the Subleased Premises or any part thereof after the
Expiration Date or sooner termination of this Sublease, such occupancy shall be
a tenancy-at-sufferance at the Base Rent in effect during the month immediately
preceding the expiration or termination, together with all other sums comprising
Rent hereunder, and otherwise subject to all the provisions of this Sublease. 
Nothing contained herein shall be construed as consent by Sublandlord to any
holding over by Subtenant or as a limitation of Subtenant’s rights and remedies
should Subtenant hold over.

          7.       “AS-IS”; Repairs:  Subtenant acknowledges and agrees that
Subtenant is subleasing the Subleased Premises on an “AS-IS” basis in its
current “AS-IS” condition (except that the Premises shall be delivered broom
clean) inclusive of all faults and defects.  Subtenant further acknowledges and
agrees that except as expressly provided below, Sublandlord has made no
representations or warranties, express or implied, whatsoever, with respect to
the Subleased Premises (including, without limitation, any representation or
warranty as to fitness, habitability, or suitability for Subtenant’s intended
use or purposes).  Sublandlord represents that it (a) has not received written
notice of any building code violations applicable to the Subleased Premises, and
(b) the Subleased Premises and Sublandlord’s leased premises at 701 Galveston
are separately metered to Pacific Gas & Electric.  Sublandlord shall have no
obligation whatsoever to make or pay the cost of any alterations, improvements
or repairs to the Subleased Premises including, without limitation, any
improvement or repair required to comply with any law, regulation, building code
or ordinance (including the Americans with Disabilities Act of 1990, as
amended).  In addition, Sublandlord shall have no obligation to make or perform
any repairs, maintenance, replacements or other obligations required to be
performed by Master Landlord under the terms of the Master Lease or otherwise
under the law.  Sublandlord shall, however, after receipt of Subtenant’s written
request, promptly notify Master Landlord of any nonperformance of Master
Landlord’s obligations under the Master Lease that is claimed in Subtenant’s
written notice, and request that Master Landlord perform the same, and shall use
Sublandlord’s commercially reasonable efforts (not including the payment of
money, the incurring of any liabilities, or the institution of legal
proceedings) to obtain Master Landlord’s performance (collectively,
“Sublandlord’s Master Lease Enforcement Obligations”).  Subtenant hereby waives
the provisions of Section 1932, subsection 1, and Sections 1941 and 1942 of the
Civil Code of California, including any rights as may exist under Section 1942
to make repairs at the expense of Sublandlord.

          If by reason of casualty damage to or destruction or condemnation of
the Subleased Premises during the Term Sublandlord has the right to terminate
the Master Lease pursuant to Paragraphs 24 or 25 of the Master Lease and elects
not to terminate the Master Lease pursuant to said Paragraphs, Subtenant shall
have the right to terminate this Sublease on the same terms and conditions (and
within the same time frame) that Sublandlord has to terminate the Master Lease
pursuant to said Paragraphs 24 or 25 with respect to the Subleased Premises.
Sublandlord shall promptly provide Subtenant with a copy of any notice of
casualty damage submitted by Sublandlord to Master Landlord pursuant to
Paragraph 24 of the Master Lease and with a copy of any notice received from
Master Landlord pursuant to such Paragraph 24 regarding Master Landlord’s
architect’s determinations with regard to such casualty damage. If the rent
payable by Sublandlord under the Master Lease with respect to the Subleased
Premises is abated by reason of Paragraphs 24 or 25 of the Master Lease, the
Rent payable by Subtenant hereunder for the period of such abatement shall be
abated on a proportionate basis.  Subtenant shall not be entitled to any
compensation or damages from Sublandlord or Master Landlord for loss of use of
the whole or any part of the Subleased Premises or any improvements, fixtures or
personal property of Subtenant, or for any inconvenience or annoyance occasioned
by condemnation, fire or other casualty damage to the Subleased Premises or the
501 Building or any repair, reconstruction or restoration performed in
connection therewith.  Sublandlord and Subtenant agree that the terms of this
Sublease shall govern the effect of any damage to or destruction or condemnation
of the Subleased Premises or the 501 Building with respect to the termination of
this Sublease and Subtenant hereby waives the provisions of any present or
future statute or rule of law to the extent it is inconsistent herewith.

          8.       Assignment and Subletting:  In addition to the provisions of
Paragraph 15 of the Master Lease as incorporated herein (requiring, among other
things, Sublandlord’s consent to any proposed assignment or subletting, which
consent shall not be unreasonably withheld, subject to the provisions of said
Paragraph 15), Subtenant shall not assign, pledge, encumber or otherwise
transfer any interest in this Sublease, sublet all or any part of the Subleased
Premises, transfer any interest of Subtenant therein or permit any use of the
Subleased Premises by another party (collectively, “Transfer”), without the
prior written consent of Master Landlord. Subtenant shall not be relieved from
any of its obligations under this Sublease by reason of any Transfer.

          9.       Use:  Subtenant shall use the Subleased Premises as a
bio-processing scale-up facility and such other purposes as are permitted under
the Master Lease and for no other purposes whatsoever.  Subtenant shall observe
and comply with, and cause all of its agents, employees, contractors, visitors,
licensees, subtenants, invitees, and assignees (collectively “Subtenant
Parties”) to comply with, all Rules promulgated by Master Landlord pursuant to
the Master Lease.  Neither Master Landlord nor Sublandlord shall be liable for
failure of any person to obey such Rules.  Nor shall Master Landlord be
obligated to enforce such Rules against any person. Attachment 1 to Rider No. 1
to the Original Lease is hereby replaced and superceded in its entirety by
Exhibit “C” to this Sublease. Subtenant covenants and warrants that it shall not
use or permit any Subtenant Party to use any Hazardous Materials (as defined in
Paragraph 9 of the Original Lease and Rider No. 1 thereto) on the Subleased
Premises, the 501 Building or the Project, except for the use of Permitted
Hazardous Materials (as defined in Rider No. 1 to the Original Lease as modified
by this Sublease) in accordance with the terms of this Sublease (including,
without limitation, Rider No. 1 to the Original Lease as modified by this
Sublease).

          10.     Effect of Conveyance:  As used in this Sublease, the term
“Sublandlord” means the holder of the Lessee’s interest under the Master Lease. 
Sublandlord may transfer and deliver (by cash or credit) any security of
Subtenant to the transferee of the Lessee’s interest under the Master Lease, and
thereupon Sublandlord shall be discharged from any further liability with
respect thereto.

          11.     Alterations: In addition to the requirements of Paragraph 11
of the Master Lease as incorporated herein (requiring, among other things,
Sublandlord’s consent, which shall not be unreasonably withheld, subject to the
provisions of said Paragraph 11), Subtenant shall not make any additions,
alterations, improvements or other modifications to the Subleased Premises or
any part thereof except in accordance with the terms of the Master Lease and
with the prior written consent of Master Landlord.  Without limiting the
foregoing, Subtenant shall be responsible, at its sole expense, for the
installation, maintenance and repair of Subtenant’s network connection to the
existing network room at the Subleased Premises.  Subtenant shall, at its sole
cost, make all modifications, alterations and improvements to the Subleased
Premises and the 501 Building that are required by any applicable local, state
or federal rule, law, regulation or order because of:  (i) Subtenant’s
particular use of the Subleased Premises or 501 Building; (ii) Subtenant’s
application for any building permit or other governmental approval; or (iii)
Subtenant’s making of any alteration or improvement to or within the Subleased
Premises.

          12.     Insurance; Exemption of Sublandlord from Liability.

                    (a)     Subtenant’s Liability Insurance.  Subtenant, at its
sole expense, shall obtain and keep in full force and effect during the Term
such insurance, in such amounts, as are required to be obtained and kept by
Lessee under Paragraph 20 of the Master Lease.  Without limiting the foregoing,
Subtenant shall, at its sole expense, cause Sublandlord and Master Landlord to
be named as additional insureds under the liability policy(ies) required to be
maintained by Subtenant.  Subtenant and Sublandlord shall each obtain from their
respective property insurers a waiver of all rights of subrogation as set forth
in Paragraph 19 of the Master Lease.  The other waivers contained in Paragraph
19 of the Master Lease shall apply as between Subtenant and Sublandlord.

                    (b)     Exemption of Sublandlord from Liability. 
Sublandlord shall not be liable to Subtenant or anyone else for any harm, injury
(including illness and emotional distress), death or damage to (i) the person or
goods, wares, merchandise or other property of Subtenant, any Subtenant Party,
or any other person on or traveling to or from the Subleased Premises, or (ii)
Subtenant or its business, whether such damage or injury is caused by or results
from fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects or pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any variation or
interruption of utility (including telecommunications) services, or from any
other cause, including where the said injury or damage results from
Sublandlord’s or its employees’, agents’, or contractors’ acts or omissions or
from any other sources or places, but not to the extent the said injury or
damage results from the gross negligence or willful misconduct of Sublandlord or
its employees, agents or contractors.  Sublandlord shall not be liable for any
damages arising from any act or neglect of any other tenant or subtenant of the
Project. Notwithstanding Sublandlord’s negligence or breach of this Sublease,
Sublandlord shall under no circumstances be liable for injury to Subtenant’s
business or for any loss of income or profit therefrom or for any other
consequential damages suffered by Subtenant.

          13.     No Liability for Master Landlord Defaults.  Sublandlord shall
not be liable to Subtenant for any defaults by Master Landlord under the Master
Lease, nor shall Subtenant be entitled to terminate this Sublease or to abate
Rent (except as provided in Section 7 above) for any reason including, without
limitation, (a) the failure, curtailment, stoppage, suspension or interruption
of any utility or service furnished to the Subleased Premises or the 501
Building, whether by Master Landlord or anyone else, or (b) the failure of
Master Landlord to keep, maintain, repair or replace the Subleased Premises as
may be required under the Master Lease; provided, however, if an express
provision of the Master Lease gives Sublandlord the right to terminate the
Master Lease upon the occurrence of any event described in (a) or (b) and
Sublandlord elects not to terminate the Master Lease pursuant to such provision,
Subtenant shall have the right to terminate this Sublease on the same terms and
conditions (and within the same time frame) that Sublandlord has to terminate
the Master Lease pursuant to such provision).

          14.     Self-Help:  If Subtenant fails to perform any affirmative duty
or obligation of Subtenant under this Sublease, within ten (10) days after
written notice to Subtenant, Sublandlord may, at its option (but without
obligation to do so), perform such duty or obligation on Subtenant’s behalf. 
The actual and reasonably expended costs and expenses of any such performance by
Sublandlord shall be due and payable by Subtenant to Sublandlord within five (5)
business days after Subtenant’s receipt of Sublandlord’s invoice therefor.

          15.     Surrender:  On or before the Expiration Date or the earlier
termination of this Sublease, Subtenant shall remove all of its trade fixtures,
furnishings, equipment and other personal property and all alterations
constructed or installed by Subtenant in the Subleased Premises which
Sublandlord designated for removal at the time Sublandlord approved the
construction or installation of such alterations in the Subleased Premises, and
shall surrender the Subleased Premises to Sublandlord in (a) good condition,
order and repair, reasonable wear and tear and casualty damage or destruction
covered by Paragraph 24 of the Master Lease excepted, and (b) free of any
Hazardous Materials used, stored, handled, manufactured, transported, released,
discharged, introduced, emitted or disposed of by Subtenant or any Subtenant
Party.  Subtenant shall repair any damage to the Subleased Premises, the 501
Building or any other part of the Project resulting from the removal of
Subtenant’s trade fixtures, furnishings, equipment, personal property and
alterations, and, at Sublandlord’s sole election, Subtenant shall restore the
Premises to a condition equivalent in all material respects to the condition
that existed as of the Sublease Commencement Date (which may require Subtenant
to reconstruct improvements that were in existence on the Sublease Commencement
Date but that were subsequently removed by Subtenant); provided, however, that
Subtenant shall not be required to reconstruct or remove any improvements
unless, at the time Sublandlord approved the alteration of the Subleased
Premises, Sublandlord conditioned its approval on such subsequent reconstruction
or removal.  Sublandlord may require the removal at any time of any or all
alterations to the Subleased Premises made by or on behalf of Subtenant without
the prior written consent of Sublandlord and Master Landlord. If the Subleased
Premises are not surrendered as required by this Section 15, then, in addition
to all other rights and remedies of Sublandlord, Subtenant shall be liable to
Sublandlord for the actual and reasonably expended costs incurred by Sublandlord
in returning the Subleased Premises to the required condition, plus interest
thereon until paid at the prime interest rate plus four percent (4%) or, if
lower, at the highest, non-usurious rate permitted by law.  The provisions of
this Section 15 shall survive the expiration or earlier termination of this
Sublease.

          16.     Brokers. The parties acknowledge that Tory Corporate Real
Estate Advisors, Inc. (doing business as The Staubach Company) (“Sublandlord’s
Agent”) has represented Sublandlord in this transaction and that Cresa Partners
(“Subtenant’s Agent”) has represented Subtenant in this transaction. 
Sublandlord and Subtenant each represent and warrant to the other that, except
for the aforementioned brokers, neither has hired or engaged a real estate
broker, salesman, agent or finder who is or will be entitled to a commission,
fee or other compensation by reason of the transaction contemplated under this
Sublease.  Sublandlord shall pay Sublandlord’s Agent a real estate commission
pursuant to a separate contractual agreement and not pursuant to the terms of
this Sublease.  Sublandlord shall have no obligation to pay Subtenant’s Agent
any commission or other compensation.  Subtenant and Sublandlord each agree to
indemnify and hold the other harmless from and against any and all claims for
brokerage commissions, finder’s fees or other compensation made against the
indemnified party by any agent, broker, salesman or finder as a consequence of
the indemnifying party’s actions or dealings with such agent, broker, salesman,
or finder.  The provisions of this Section 16 shall survive the expiration or
earlier termination of this Sublease.

          17.     Notices:  Unless at least five (5) business days’ prior
written notice is given in the manner set forth in this paragraph, the address
of each party for all purposes connected with this Sublease shall be that
address set forth below their signatures at the end of this Sublease.  All
notices, demands or communications in connection with this Sublease shall be
properly addressed and delivered as follows:  (a) personally delivered; or (b)
submitted to a nationally recognized overnight courier service, charges prepaid;
or (c) deposited in the mail (certified, return-receipt requested, and postage
prepaid).  Notices shall be deemed delivered upon receipt (which shall include
receipt by the front desk, mail or delivery room or other package or mail
repository located at the address for delivery).  All notices given to Master
Landlord under the Master Lease shall be considered received only when delivered
in accordance with the Master Lease.

          18.     Other Sublease Terms:

                    (a)     Incorporation by Reference:  Except as otherwise
provided below in this Section 18(a), the terms and conditions of this Sublease
shall include all of the terms and conditions of the Master Lease, and except as
otherwise expressly provided to the contrary in this Sublease, such terms and
conditions are incorporated into this Sublease as if fully set forth herein,
except that:  (i) each reference in such incorporated terms and conditions to
“Lease” shall be deemed a reference to this “Sublease”, each reference therein
to “monthly base rent” shall be deemed a reference to the “Base Rent” payable
under this Sublease, each reference therein to “rent” shall be deemed a
reference to the “Rent” payable under this Sublease, and each reference to “term
commencement date” or “commencement date” shall be deemed a reference to the
“Sublease Commencement Date”; (ii) each reference in such incorporated terms and
conditions to the “premises” or “Premises” shall be deemed a reference to the
“Subleased Premises”, each reference to the “term” of the Master Lease shall be
deemed a reference to the “Term” of this Sublease, and each reference to the
“building” shall be deemed a reference to the 501 Building (except where such
reference is intended to refer to a building in the Project other than the 501
Building); (iii) each reference in such incorporated terms and conditions to
“Lessor” and “Lessee” shall be deemed a reference to “Sublandlord” and
“Subtenant”, respectively; (iv) with respect to damage caused by Master Landlord
and work, services, utilities, electricity, repairs, restoration, insurance,
indemnities, reimbursements, representations or warranties provided or to be
provided by Master Landlord, or the performance of any other obligation of
Master Landlord under the Master Lease, Sublandlord shall not be required to
perform such obligation(s) of Master Landlord, but Sublandlord shall perform
Sublandlord’s Master Lease Enforcement Obligations; (v) with respect to any
obligation of Subtenant to be performed under this Sublease, wherever the Master
Lease expressly grants to Sublandlord (as “Lessee”) a specified number of days
to perform its obligations under the Master Lease, except as otherwise provided
herein, Subtenant shall have five (5) fewer days to perform the obligation
including, without limitation, curing any defaults; (vi) with respect to any
approval required to be obtained from the Master Landlord (as “Lessor”) in
connection with the Master Lease, such approval must be obtained from both
Master Landlord and Sublandlord, and Sublandlord’s withholding of approval shall
in all events be deemed reasonable if after making commercially reasonable
efforts (which shall not include the payment of money, the incurring of any
liabilities, or the institution of legal proceedings) to obtain Master
Landlord’s approval, Sublandlord is unable to obtain Master Landlord’s approval;
(vii) in any case under the Master Lease where the Master Landlord (as “Lessor”)
reserves or is granted the right to manage, supervise, control, repair, alter,
regulate the use of, enter, access or use the Subleased Premises or any areas
beneath, above or adjacent thereto, such reservation or grant shall be deemed to
be for the benefit of both Master Landlord and Sublandlord; (viii) in any case
under the Master Lease where Sublandlord (as “Lessee”) indemnifies, releases or
waives claims against Master Landlord (as “Lessor”) or agrees that Master
Landlord shall not be liable, such indemnity, release, waiver or agreement (but
only with respect to the Subleased Premises and Subtenant’s use thereof) shall
be deemed to run from Subtenant in favor of both Master Landlord and
Sublandlord; (ix) in any case under the Master Lease where Sublandlord (as
“Lessee”) is to execute and deliver certain documents or notices to Master
Landlord (as “Lessor”), such obligation shall be deemed to run from Subtenant to
both Master Landlord and Sublandlord;  and (x) the following modifications shall
be made to the Master Lease as incorporated herein:

                              (1)     The following provisions of the Master
Lease are expressly not incorporated herein:  Paragraphs 1, 2, 3, 4, 5, 6 and 7
of the Original Lease; the second sentence of Paragraph 8 of the Original Lease;
the last grammatical paragraph of Paragraph 15 of the Original Lease; Paragraph
16 of the Original Lease; the last sentence of Paragraph 17 of the Original
Lease; Paragraph 18 of the Original Lease; Paragraph 24 of the Original Lease,
excluding the first and second grammatical paragraphs thereof; Paragraph 26(g)
of the Original Lease; Paragraph 28 of the Original Lease; Paragraph 30 of the
Original Lease; Paragraph 32 of the Original Lease; the words “subject to
subparagraph (b) below,” appearing in Paragraph 33(a) of the Original Lease; the
words “and any Options”, “and such Options”, “or such Options”, “or any Options”
appearing in Paragraph 33(a) of the Original Lease; Paragraph 33(b) of the
Original Lease; Paragraph 34(b) of the Original Lease; Paragraphs 35, 36 and 37
of the Original Lease; Paragraphs 38, 39, 40 and 41 of the Original Lease;
Paragraphs 42(x), (xvi) and (xviii) of the Original Lease; and Exhibits A1, B,
and C to the Original Lease; the First Amendment in its entirety; Paragraphs 1
and 2, the first two (2) grammatical paragraphs of Paragraph 3, and Paragraphs
4, 5, 6, 7, 9, 10 and 11 of the Second Amendment; and the entirety of the Third
Amendment.

                              (2)     References to “Lessor” in the following
provisions of the Master Lease shall not be deemed a reference to Sublandlord
but shall mean Master Landlord only: Paragraph 12(b) of the Original Lease; the
first and second grammatical paragraphs of Paragraph 24 of the Original Lease;
excluding the eighth sentence of such first grammatical paragraph; Paragraph 25
of the Original Lease; the fourth sentence of the second grammatical paragraph
of Paragraph 9 of the Original Lease; and Section 1.4.2 of Rider No. 1 to the
Original Lease. Without limiting Sublandlord’s Master Lease Enforcement
Obligations, Sublandlord provides no assurance that Master Landlord will perform
any of the above provisions.

                              (3)     References to “Lease” in the following
provisions of the Master Lease shall not be deemed a reference to this Sublease
but shall mean the Master Lease only: the first and second grammatical
paragraphs of Paragraph 24 of the Original Lease; Paragraph 25 of the Original
Lease; the fourth sentence of the second grammatical paragraph of Paragraph 9 of
the Original Lease; Section 1.4.2 of Rider No. 1 to the Original Lease; and
Section 8 of the Second Amendment.

                              (4)     References to “Lessee” in the following
provisions of the Master Lease shall not be deemed a reference to Subtenant but
shall mean Sublandlord only: the first grammatical paragraph of Paragraph 24 of
the Original Lease, excluding the eighth and twelfth sentences of such first
grammatical paragraph; Paragraph 25 of the Original Lease.

                              (5)     Any right to abate Rent provided to
Subtenant through incorporation of the provisions of the Master Lease shall not
exceed the rent actually abated under the Master Lease with respect to the
Subleased Premises.

                              (6)     References to “Lessor” in the following
provisions of the Master Lease incorporated herein shall be not be deemed a
reference to Sublandlord only but shall be deemed references to both Master
Landlord and Sublandlord: the eighth and eleventh sentences of the first
grammatical paragraph of Paragraph 24 of the Original Lease; the second
appearance of “Lessor” in the twelfth sentence of the first grammatical
paragraph of Paragraph 24 of the Original Lease; the second grammatical
paragraph of Paragraph 24 of the Original Lease; Paragraph 15(a) of the Original
Lease; the first sentence of Paragraph 17; the seventh grammatical paragraph of
Paragraph 15; and Sections 1.6 and 1.7 of Rider No. 1.

                              (7)     The word “grossly” shall be inserted
between the words “the” and “negligent” in the 18th line of the first
grammatical paragraph of Paragraph 23 of the Master Lease as incorporated
herein.  The word “property” shall be inserted between the words “current” and
“insurance” in the second line of the second grammatical paragraph of Paragraph
19 of the Original Lease.  The words “or Master Landlord” shall be inserted
between the words “Lessor” and “or” in the seventh line of Paragraph 42(xvii) of
the Original Lease.  The words “or the Original Lease (to the extent . . . of
the Original Lease)” in Paragraph 26(c) of the Original Lease are hereby
deleted. The reference to “Cygnus Research Corporation, a California corporation
(“Cygnus”)” contained in Section 1.2 of Rider No. 1 shall be deleted and
replaced with “Maxygen, Inc. a Delaware corporation (“Maxygen”) and each
reference to “Cygnus” thereafter appearing in Rider No.1 shall be deleted and
replaced with “Maxygen”.  The following new clause (vii) shall be added to
Section 1.10.1(e) of Rider No. 1 immediately after existing clause (vi): “or
(vii) any toxicological agent.”. Each reference to “Paragraph 9 of the Lease”
contained in Rider No. 1 shall be deemed to refer to Paragraph 9 of the Original
Lease as incorporated in this Sublease.  Each reference to “Paragraph 15 of the
Lease” or “Paragraph 23 of the Lease” shall be deemed to refer to Paragraph 15
of the Original Lease or Paragraph 23 of the Original Lease (as applicable) as
incorporated in this Sublease.  Each reference to “Paragraph 28 of the Lease”
contained in Rider No. 1 shall be deemed a reference to Section 15 of this
Sublease.  The reference to “paragraph 7 of the Lease” contained in Rider No. 1
shall be deemed a reference to Section 4(b) of this Sublease.

                    (b)     Sublease Subordinate to Master Lease; Performance: 
This Sublease and the rights of Subtenant hereunder are, and at all times shall
be, subject and subordinate to the Master Lease and the rights of Master
Landlord thereunder, and Subtenant shall at no time use or permit the use of the
Subleased Premises so as to cause a breach, default or violation of the Master
Lease.  Subtenant hereby agrees to perform the “Lessee’s” obligations under the
Master Lease, except as expressly modified or deleted as provided in this
Sublease. Subtenant agrees to be bound by all of the terms and conditions of the
Master Lease.  In the event of any conflict between the provisions of the Master
Lease and the provisions of this Sublease, the provisions of this Sublease shall
control.  Termination of the Master Lease shall terminate this Sublease at
Master Landlord’s discretion, and such termination shall be without any
liability whatsoever to Sublandlord provided that the termination is not the
result of Sublandlord’s material breach of the Master Lease.

          19.     Parking:  During the Term, Subtenant shall have the
non-exclusive right to use with Sublandlord and other tenants and occupants of
the 501 Building and the balance of the Project a pro rata share of undesignated
parking spaces in the common parking areas of the Project available to
Sublandlord for its use under the Master Lease and subject to the provisions
concerning parking set forth in the Master Lease.  Subtenant’s pro rata share
shall be 36 undesignated spaces, which is equal to 3.3 spaces per 1,000 rentable
square feet of the Subleased Premises.  Subtenant agrees that Subtenant,
Subtenant’s employees, agents and representatives shall not use parking spaces
in excess of said pro rata share of undesignated parking spaces available to
Subtenant hereunder.  Subtenant acknowledges that the parking spaces being made
available to Subtenant hereunder are not reserved and are subject to use, on a
first come first serve basis, by Sublandlord and other tenants and authorized
users of the Project.

          20.     Signage:  Subtenant shall have the right, at Subtenant’s sole
cost and expense, to have building standard signage placed at the entry door to
the Subleased Premises and in various other locations in the Subleased Premises,
subject to obtaining in each instance the prior written consent thereto of
Sublandlord and Master Landlord.  Sublandlord agrees not to unreasonably
withhold its consent to any such signage.  Subtenant shall not otherwise place
any signs on any part of the Subleased Premises, the 501 Building or Project.

          21.     Condition Precedent:  Notwithstanding anything to the contrary
in this Sublease, this Sublease and the parties’ obligations hereunder are
conditioned upon Sublandlord’s receipt of the written consent of Master Landlord
to this Sublease in form and substance satisfactory to both Sublandlord and
Subtenant.  If Sublandlord does not receive and provide Subtenant with a copy of
the Master Landlord’s consent as described above within forty (40) days after
execution of this Sublease by Sublandlord, then either Sublandlord or Subtenant
may terminate this Sublease by giving the other written notice thereof, and upon
such termination neither party shall have any further liability or obligation to
the other under or by reason of this Sublease except that Sublandlord shall
return the Security Deposit to Subtenant.

          22.     Amendment:  This Sublease may not be amended or otherwise
modified except by the written agreement of Subtenant and Sublandlord.

          23.     Counterparts:  This Sublease may be executed in one (1) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.  Signature copies may
be detached from the counterparts and attached to a single copy of this Sublease
physically to form one (1) document.

          24.     No Drafting Presumption:  The parties acknowledge that this
Sublease has been agreed to by both the parties, that both Sublandlord and
Subtenant have consulted with their independent attorneys with respect to the
terms of this Sublease, and that no presumption shall be created against
Sublandlord because Sublandlord caused this Sublease to be drafted.

          25.     Successors and Assigns: Subject to the limitations described
in Section 8 of this Sublease, this Sublease shall inure to the benefit of, and
shall be binding upon, the parties’ respective heirs, estates, successors and
assigns.

          IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this
Sublease as of the day and year first above written.

SUBLANDLORD: SUBTENANT:     CYGNUS, INC., a Delaware corporation MAXYGEN, INC.,
a Delaware corporation By: /s/ Neil R. Ackerman

--------------------------------------------------------------------------------

By: /s/ Howard Simon

--------------------------------------------------------------------------------

Print: Neil R. Ackerman

--------------------------------------------------------------------------------

Print: Howard Simon

--------------------------------------------------------------------------------

Title: Sr. VP R&D and Sci Affairs

--------------------------------------------------------------------------------

Title: VP HR & Administration

--------------------------------------------------------------------------------

Address: 400 Penobscot Drive

Address: 515 Galveston Drive Redwood City, California 94063

Redwood City, California 94063 Attn: President and CEO

Attn: General Counsel Date: March 30, 2001

--------------------------------------------------------------------------------

Date: March 30, 2001

--------------------------------------------------------------------------------

 

 